Filed 7/7/21 In re C.S. CA5


                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

    In re C.S., a Person Coming Under the Juvenile
    Court Law.
                                                                                             F081640
    THE PEOPLE,
                                                                                   (Stanislaus Super. Ct.
             Plaintiff and Respondent,                                             No. JVDL-19-000225)

                    v.                                                               (Merced Super. Ct.
                                                                                     No. 20JL-00091-A)
    C.S.,
                                                                                          OPINION
             Defendant and Appellant.



                                                   THE COURT*
            APPEAL from orders of the Superior Court of Stanislaus County and the Superior
Court of Merced County. Rubén A. Villalobos and Mark V. Bacciarini, Judges.†
            Patrick J. Hoynoski, under appointment by the Court of Appeal, for Defendant and
Appellant.
            Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-

*           Before Levy, Acting P.J., Peña, J. and DeSantos, J.
       † Judge Villalobos presided over the contested evidentiary hearing in the
Stanislaus County case and Judge Bacciarini presided over the dispositional hearing in
the Merced County case.
       In July 2020, following a contested evidentiary hearing, the Juvenile Court of
Stanislaus County sustained a juvenile wardship petition that had been filed against
appellant C.S. The court found true beyond a reasonable doubt that appellant had
committed a lewd and lascivious act on a minor under the age of 14 years (Pen. Code,
§ 288, subd. (a)).
       The contested hearing established that appellant touched his then seven-year-old
niece on her “front private” under her underwear. The victim testified he had rubbed her
while he touched her. Appellant also touched her “boobs.”
       In July 2020, this matter was transferred to the Juvenile Court of Merced County
because appellant was residing within that court’s jurisdiction. In September 2020, that
juvenile court adjudged appellant to be a ward of the court. Various conditions of
probation were imposed, including that he attend sex offender treatment.
       In August 2020, before the disposition in this matter occurred, appellant filed a
notice of appeal. In March 2021, appellant filed a motion with this court requesting we
construe his appeal as being filed after the juvenile disposition. On March 26, 2021, this
court found good cause to grant appellant’s motion. We deemed his notice of appeal
filed in August 2020 as being filed immediately after the September 2020 dispositional
hearing.
       Appellant’s counsel has filed a brief with this court that raises no issues but asks
us to review the record independently. (See People v. Wende (1979) 25 Cal.3d 436.) In
April 2021, we advised appellant of his right to file a supplemental letter brief with us
raising any issues he deemed important. Appellant failed to file anything.
       We have independently reviewed the entire appellate record. The Juvenile Court
of Stanislaus County found the victim’s testimony “very credible” and it sustained the
petition. Nothing in this record indicates “the victim’s testimony was inherently
improbable or otherwise insubstantial.” (People v. Wende, supra, 25 Cal.3d at p. 443.)
Moreover, the imposed conditions of probation (1) had a relationship to the crime;

                                             2.
(2) related to conduct which was itself criminal; and/or (3) required or forbade conduct
which was reasonably related to future criminality. (See People v. Lent (1975) 15 Cal.3d
481, 486, superseded by statute on other grounds as stated in People v. Moran (2016)
1 Cal. 5th 398, 403, fn. 6.) Finally, the disposition imposed by the Juvenile Court of
Merced County is appropriate based on the wardship petition which the Juvenile Court of
Stanislaus County sustained.
       After reviewing this record, we determine no arguable factual or legal issues exist.
(See People v. Wende, supra, 25 Cal.3d at p. 443.) We affirm the juvenile court orders
from which appellant appealed.
                                     DISPOSITION
       The juvenile court orders appealed from are affirmed.




                                            3.